               Case 2:18-cr-00238-JAM Document 74 Filed 02/05/21 Page 1 of 1


 1 MCGREGOR W. SCOTT
   UNITED STATES ATTORNEY
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:18-CR-0238 JAM
12                                   Plaintiff,       ORDER DISMISSING INDICTMENT
13                              v.
14   TIARRA MAUREEN JACKSON,
15                                   Defendant.
16

17                                                 ORDER
18          The United States has moved to dismiss the indictment against defendant Tiarra Maureen

19 Jackson, filed November 29, 2018. The Court, having reviewed the motion, finds that the motion is

20 made in good faith. Accordingly, the Court hereby orders that the indictment against defendant Jackson

21 be dismissed without prejudice.

22          SO ORDERED.

23
     DATED: February 4, 2021                              /s/ John A. Mendez
24
                                                          THE HONORABLE JOHN A. MENDEZ
25                                                        UNITED STATES DISTRICT COURT JUDGE

26

27

28

      ORDER DISMISSING INDICTMENT
                                                      1
